COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00445-CV


Leonard Hornsby and Sue Allen                §   From the 48th District Court

                                             §   of Tarrant County (48-224668-07)
v.
                                             §   May 16, 2013

Tarrant County College District              §   Opinion by Justice McCoy

                                      JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment as to Appellant Leonard Hornsby

and that Appellant Sue Allen’s appeal should be dismissed. It is ordered that the

judgment of the trial court is affirmed. The appeal of Appellant Sue Allen is

dismissed for want of jurisdiction.

      It is further ordered that Appellant Leonard Hornsby shall pay all costs of

his appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Bob McCoy